Motion granted to the extent of amending the remittitur to recite the following: “At the argument of the appeal herein, and in the briefs of both parties, an issue under the Constitution of the United States was raised and necessarily passed upon, to wit: defendant-appellant contended that confessions allegedly rendered by him to the investigating police officers should not have been admitted into evidence at the trial because defendant-appellant had not been appraised of his right to consult with counsel and to remain silent before his confession, notwithstanding that there was no objection to the admission of said confessions into evidence. In affirming the conviction herein this Court duly considered the constitutional issues involved and rejected defendant’s contentions.” Concur — Botein, P. J., Breitel, Eager and Steuer, JJ.